Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.160 Page 1 of 11




 Jared J. Braithwaite (UT State Bar No. 12455)
   jbraithwaite@mabr.com
 M ASCHOFF B RENNAN
 111 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 (801) 297-1850

 Shella Deen (CA State Bar No. 149735, Admitted Pro Hac Vice)
   shella.deen@hogefenton.com
 Daniel J. Marsh (CA State Bar No. 284948, Admitted Pro Hac Vice)
   daniel.marsh@hogefenton.com
 H OGE , F ENTON, J ONES & A PPEL , I NC.
 60 S. Market St., Suite 1400
 San Jose, California 95113
 (408) 287-9501

 Attorneys for Defendant and Counterclaimant Valin Corporation


                        UNITED STATES DISTRICT COURT
                          FOR THE DIS TRICT OF UTAH


  ENGINEERED ROOF DE-ICING INC.,                     Case No. 2:20-cv-00181-DBB-JCB
  a Utah Limited Liability Company
                                                 DEFENDANT VALIN CORPORATION’S
         Plaintiff,                                 MOTION TO DISMISS PLAINTIFF
                                                  ENGINEERED ROOF DE-ICING INC.’S
  v.                                                FIRST AMENDED COMPLAINT;
                                                      REQUEST FOR MONETARY
  VALIN CORPORATION,                                        SANCTIONS
  a California Corporation
                                                       District Judge David Barlow
         Defendant.                                  Magistrate Judge Jared C. Bennett
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.161 Page 2 of 11




                                     MOTION TO DISMISS

        Defendant Valin Corporation (“Valin”) hereby submits this Motion to Dismiss Plaintiff

 Engineered Roof De-Icing, Inc.’s (“Engineered”) First Amended Complaint, with prejudice, for

 Engineered’s Failure to Appear or Appoint Counsel, pursuant to Federal Rule of Civil

 Procedure 41(b); and for monetary sanctions pursuant to Federal Rule of Civil Procedure 16.

        Engineered has willfully violated this Court’s July 9, 2020 Court’s Order requiring

 Engineered to appoint new counsel and appear in this case by July 30, 2020. (Docket No. 23.)

 Engineered’s refusal to comply with the Court’s Order, despite a warning from the Court that the

 failure to comply could result in the dismissal of Engineered’s action, is inexcusable. This is not

 the first time that Engineered has failed to comply with this Court’s orders. Engineered’s refusal

 to comply with the rules and orders of this Court has prejudiced Valin by causing unnecessary

 delay and forcing Valin to incur needless attorney fees. Accordingly, pursuant to the Court’s

 July 9, 2020 Order and Federal Rule of Civil Procedure 41(b), Valin respectfully seeks an order

 dismissing with prejudice Engineered’s First Amended Complaint. Valin further seeks, pursuant

 to Federal Rule of Civil Procedure 16(f)(2), an award of monetary sanctions in the amount of

 $2,375 to compensate Valin for its reasonable attorney fees incurred in bringing this motion.

        This motion is based on this Motion, the accompanying Memorandum of Points and

 Authorities, the Declaration of Daniel J. Marsh, the pleadings and evidence on file in this matter,

 oral argument of counsel, and such other materials and argument as may be presented in

 connection with the hearing of this motion.




                                                  ii
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.162 Page 3 of 11




 Dated: August 12, 2020.               Respectfully Submitted,

                                       M ASCHOFF B RENNAN

                                  By: /s/ Jared J. Braithwaite
                                      Jared J. Braithwaite

                                       H OGE , F ENTON, J ONES & A PPEL , I NC.
                                       Shella Deen
                                       Daniel J. Marsh

                                       Attorneys for Defendant Valin Corporation




                                      iii
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.163 Page 4 of 11




                 MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

 I.     INTRODUCTION

        This case arises out of Engineered’s claim that it sustained damages as a result of Valin’s

 alleged infringement of Engineered’s patent. During the pendency of this case, Engineered,

 among other things, has refused to communicate with its own counsel, refused to comply with

 this Court’s local rules governing patent lawsuits, and has failed to pay its counsel for legal

 services rendered. As a result of Engineered’s failure to communicate with, or pay, its own

 counsel, this Court permitted Engineered’s counsel to withdraw. The Court’s Order, however,

 made clear to Engineered (a corporation) that it was required to obtain new counsel within

 twenty-one (21) days after the Court’s Order or it would be subject to sanctions, including

 dismissal of this action. (Docket No. 23.)

        Despite the Court’s Order, Engineered has failed to appoint new counsel or otherwise

 comply with the Court’s Order. As a result, controlling authority requires dismissal of

 Engineered’s action against Valin with prejudice.

 II.    STATEMENT OF FACTS

        Engineered filed its Complaint in this action on March 17, 2020. (Docket No. 2.) The

 Complaint alleges, inter alia, that Engineered is in the business of developing, manufacturing,

 marketing, distributing and selling equipment used to prevent ice dams and snow loads from

 forming on a building’s roof and roof valleys. The Complaint alleges that many of Engineered’s

 products are covered by Engineered’s patent, U.S. Patent No. 8,607,509 (the “’509 Patent”). The

 Complaint further alleges that Valin, which is also in the business of making, using, and selling




                                                   1
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.164 Page 5 of 11




 products which manage snow loads and ice dam formation on rooftops, manufactures and sells

 certain products that practices at least claim 1 of the ’509 Patent.

        On May 26, 2020, Valin filed its Motion to Dismiss Plaintiff Engineered Roof De-Icing

 Inc.’s Complaint. (Docket No. 16.) Rather than oppose the motion, Engineered filed a First

 Amended Complaint on June 16, 2020. (Docket No. 18.) On July 1, 2020, after withdrawing its

 motion to dismiss Engineered’s Complaint, Valin filed its Answer, Affirmative Defenses, and

 Counterclaims to Engineered’s First Amended Complaint for Patent Infringement. (Docket

 No. 21.)

        Pursuant to Local Patent Rule 2.1, Engineered’s Accused Instrumentalities Disclosures

 were due on July 7, 2020. See LPR 2.1 (party claiming infringement shall disclose a list

 identifying each accused apparatus, product, device, process, method, act, or other

 instrumentality no later than seven days after defendant files its answer)). As of this date,

 Engineered has not provided any of its required disclosures under the Local Patent Rules.

        On July 8, 2020, Plaintiff’s counsel suddenly, and without warning, filed a Motion for

 Withdrawal of Counsel. (Docket No. 22.) The Motion for Withdrawal of Counsel cited, among

 other things, Engineered’s failure to pay legal fees and failure to communicate with attorneys as

 a basis for withdrawal. (Id.)

        On July 9, 2020, the Court issued its Order granting Plaintiff’s counsel’s Motion for

 Withdrawal of Counsel (“Order”). (Docket No. 23.) The Order provided Plaintiff with twenty-

 one (21) days to retain new counsel, and stated that a party who fails to appear within twenty-one

 (21) days after the entry of order would be subject to sanctions, including dismissal of the action:




                                                   2
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.165 Page 6 of 11




        The case shall be stayed for twenty-one (21) days to allow Plaintiff to retain new
        counsel or otherwise appear pro se.1 After expiration of the stay period, either
        party may request a scheduling conference or submit a proposed amending
        scheduling order. An unrepresented party who fails to appear within twenty-one
        (21) days after entry of the order, or within the time otherwise required by the
        court, may be subject to sanction pursuant to Federal Rule of Civil Procedure
        16(f)(1), including but not limited to dismissal of default judgment.

 (Docket No. 23.)

        Based on the Order, Engineered should have filed a notice of appearance by

 July 30, 2020. As of this date, Engineered has failed to file any notice of appearance as ordered

 by the Court. Engineered has also not communicated to Valin or the Court concerning its intent

 to retain new counsel and/or file a notice of appearance.

 III.   ARGUMENT

        A.      Engineered’s First Amended Complaint Should Be Dismissed with Prejudice

        Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or

 comply with these rules or a court order, a defendant may move to dismiss the action or any

 claim against it.” Fed. R. Civ. P. 41(b) (emphasis added); see also Espinoza v. State Farm Fire,

 2013 WL 11326736 (D. Utah Dec. 19, 2013). Federal Rule of Civil Procedure 41(b) further

 provides that, unless the dismissal order states otherwise, a dismissal under subdivision (b)

 operates as an adjudication on the merits. Fed. R. Civ. Proc. 41(b). In addition, the Tenth Circuit

 has repeatedly held that “[a] district court undoubtedly has discretion to sanction a party for

 failing to prosecute or defend a case, or for failing to comply with local or federal rules.” Reed v.




 1
   Engineered, as a corporation, is not permitted to appear pro se but must be represented by an
 attorney, who is admitted to practice in this Court. DUCivR 83-1.3(c).


                                                   3
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.166 Page 7 of 11




 Bennet, 312 F.3d 1190, 1195 (10th Cir. 2002). “Such sanctions may include dismissing the

 party’s case with prejudice or entering judgment against the party.” Id. (citation omitted).

        In determining whether involuntary dismissal is appropriate under Federal Rule of Civil

 Procedure, the 10th Circuit looks at the following five criteria: (1) the degree of actual prejudice

 to the defendant; (2) the amount of interference with the judicial process; (3) the culpability of

 the litigant; (4) whether the court warned the other party in advance that dismissal of the action

 would be a likely sanction for noncompliance; and (5) the efficacy of lesser sanctions. Mobley v.

 McCormick, 40 F.3d 337, 341 (10th Cir. 1994).

        With respect to the first criteria, legal authority makes clear that causing delay and

 mounting attorney fees is sufficient to establish prejudice. Ehrenhaus v. Reynolds, 965

 F.2d 916, 921 (10th Cir. 1992). The failure to comply with a direct court order further satisfies

 the second and third criteria related to interference with the judicial process and culpability of the

 litigant. Id. (finding that allowing a plaintiff to ignore a court’s order without suffering

 consequence would preclude a court from administering justice and result in chaos). As noted in

 Ehrenhaus, a notice from the court that “failure to comply with the court’s order would subject

 claims to dismissal” is sufficient to satisfy the fourth factor related to whether the court warned

 the other party in advance that dismissal of the action would be a likely sanction for

 noncompliance. Id.

        Here, all five factors are met warranting dismissal of Engineered’s action with prejudice.

 First, Valin has suffered actual prejudice in this action in the form of unnecessary delay and legal

 costs as a result of Engineered’s failure to appear or appoint counsel (or otherwise comply with

 the rules of this Court related to patent lawsuits), and will suffer additional prejudice if



                                                    4
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.167 Page 8 of 11




 Engineered is permitted to continue its case after being notified of the potential danger of failing

 to appoint counsel. See Ehrenhaus, 965 F.3d at 921. Second, Engineered has clearly interfered

 with the judicial process as evidenced by its complete failure to comply with the Court’s Order,

 or Local Patent Rule 2.1. Third, Engineered’s culpability is also great in this case. Engineered

 has failed to appoint counsel notwithstanding an Order from the Court to do so. Fourth,

 Engineered has expressly been warned that its failure to appoint counsel within the twenty-one

 (21) day timeline provided by the Court would subject it to dismissal. The Order explicitly states

 that failure to comply by a party would subject that party to sanctions pursuant to Federal Rule of

 Civil Procedure 16(f)(1), “including but not limited to dismissal of default judgment.” (Docket

 No. 23.) Finally, it is clear that a lesser sanction would not be effective in this case. As stated

 above, Engineered has shown a complete disregard for the Court’s Order, and the judicial

 process in general (i.e., complying with Local Patent Rule 2.1). Permitting Engineered to benefit

 by instituting any sanction short of dismissal with prejudice would reward Engineered’s

 inexcusable conduct.

        Espinoza is directly on point. In that case, the court granted plaintiffs’ counsel’s motion

 to withdraw. The court’s order required plaintiffs to appear or appoint counsel within twenty-

 one (21) days, and warned them that failure to do so would result in “sanctions pursuant to

 Federal Rule of Civil Procedure 16(f), including but not limited to dismissal of their complaint.”

 Espinoza, 2013 WL 11326736 at *1 (D. Utah Dec. 19, 2013). Defendant filed a motion to

 dismiss the action pursuant to Federal Rule of Civil Procedure 41(b) after plaintiffs failed to

 comply with the court’s order and appoint counsel within the twenty-one (21) day time frame. Id.




                                                    5
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.168 Page 9 of 11




 The court granted defendants’ motion to dismiss with prejudice. The court’s ruling was based on

 the fact that plaintiffs failed to comply with the court’s order despite receiving sufficient warning

 from both the court and defendants. Id.

        Here, as in Espinoza, the Court’s Order requires that Engineered appear or appoint

 counsel “within twenty-one (21) days after entry of the order, or within the time otherwise

 required by the court, may be subject to sanction pursuant to Federal Rule of Civil Procedure

 16(f)(1), including but not limited to dismissal of default judgment.” As of this date, Engineered

 has failed to appoint counsel. Accordingly, Engineered’s action should be dismissed with

 prejudice.

        B.      Valin Should Be Awarded Monetary Sanctions Against Engineered

        Federal Rule of Civil Procedure 16(f)(1) provides that a court may issue any just orders if

 a party or its attorney fails to obey a pretrial order. Fed. R. Civ. P. 16(f)(1). Federal Rule of Civil

 Procedure 16(f)(2) provides that a court must order the non-complying party, or its attorney, to

 pay the reasonable expenses incurred because of that party’s non-compliance:

        Instead of or in addition to any other sanction, the court must order the party, its
        attorney, or both to pay the reasonable expenses – including attorney’s fees –
        incurred because of any noncompliance with this rule, unless the noncompliance
        was substantially justified or other circumstances make an award of expenses
        unjust.

 Fed. R. Civ. Proc. 16(f)(2).

        Here, the Court’s Order explicitly states that a party’s non-compliance may subject the

 party to sanctions pursuant to Federal Rule of Civil Procedure 16(f)(1). Engineered’s failure to

 comply with the Court’s Order, which lacks any justification, has forced Valin to file this

 motion. Accordingly, Valin should be awarded monetary sanctions against Engineered in the



                                                    6
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.169 Page 10 of 11




 amount necessary to compensate it for its reasonable expenses, including attorney fees, in

 bringing this motion. As stated in the Declaration of Daniel J. Marsh accompanying this motion,

 the reasonable legal fees incurred by Valin in bringing this motion is $2,375.

 IV.    CONCLUSION

        Engineered has willfully violated this Court’s Order requiring it to appoint counsel within

 twenty-one (21) days, despite being warned that its failure to comply could result in dismissal of

 this action. Valin has been prejudiced by the delay caused by Engineered’s violation of the

 Court’s Order, and by being forced to incur attorney fees to bring this motion. Accordingly, this

 Court should dismiss Engineered’s First Amended Complaint with prejudice and award Valin

 monetary sanctions in the amount of $2,375.

 Dated: August 12, 2020.                          Respectfully Submitted,

                                                  M ASCHOFF B RENNAN

                                            By: /s/ Jared J. Braithwaite
                                                Jared J. Braithwaite

                                                  H OGE , F ENTON, J ONES & A PPEL , I NC.
                                                  Shella Deen
                                                  Daniel J. Marsh

                                                  Attorneys for Defendant Valin Corporation




                                                 7
Case 2:20-cv-00181-DBB-JCB Document 24 Filed 08/12/20 PageID.170 Page 11 of 11




                                 CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing, DEFENDANT VALIN

 CORPORATION’S MOTION TO DISMISS PLAINTIFF ENGINEERED ROOF DE-

 ICING INC.’S FIRST AMENDED COMPLAINT; REQUEST FOR MONETARY

 SANCTIONS, was served on August 12, 2020, via U.S. Mail, to Plaintiff Engineered Roof De-

 Icing Inc.’s registered agent and to Engineered Roof De-Icing Inc. at its registered business

 address as also stated as its address in its First Amended Complaint (See Docket No. 18 at ¶ 1) as

 follows:

      Heather Gurr
      Registered Agent
      Engineered Roof De-Icing Inc.
      11239 Midas View Circle
      South Jordan, UT 84095

      Engineered Roof De-Icing Inc.
      9531 South 560 West
      Sandy, UT 84070


                                                      /s/ Abigail Alvey




                                                  8
